         Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 1 of 27



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JODI GILL, as Representative and Next Friend of
GLENN OSCAR GILL, a Long Term Care Facility
Resident, on his behalf and on behalf of                     Hon. Chad Kenney
all others Similarly Situated
                                                             Case No. 20-cv-02038
and

GREG HUBERT, as Representative and Next Friend               COMPLAINT - CLASS ACTION
of NETHIA KNIGHT, a Long Term Care Facility
Resident, on her behalf and on behalf of all others
Similarly Situated

                           Plaintiffs,

            vs.

PENNSYLVANIA DEPARTMENT
OF HEALTH
Health & Welfare Building
8th Floor West
625 Forster Street
Harrisburg PA 17120

and

RACHEL LEVINE, M.D.
In Her Official Capacity as Secretary of Health of the
Commonwealth of Pennsylvania

                         Defendants


Robert L. Sachs, Jr. Esq. (#41355)                           Martin S. Kardon, Esq. (#26759)
Theresa M. Blanco, Esq. (#77468)                             Kanter, Bernstein & Kardon PC
Shrager & Sachs                                              1617 JFK Boulevard, Suite 1150
2300 One Commerce Square                                     Philadelphia, PA 19103
2005 Market Street                                           215-568-5885
Philadelphia PA 19103                                        kardon@kbklaw.com
rsachs@shragerlaw.com
tblanco@shragerlaw.com
(215) 568-7771                                               Robert F. Daley, Esq.(#81992)
                                                             D. Aaron Rihn, Esq.
Peter D. Giglione, Esq. (#89523)                             Robert Peirce & Associates, P.C.
Massa, Butler, Giglione                                      707 Grant Street, Suite 125
Three Gateway Center                                         Pittsburgh PA 15219
Suite 1543                                                   (412) 281-7229
401 Liberty Avenue                                           bdaley@peircelaw.com
Pittsburgh, PA 15222
(412) 338-1800
pgiglione@mbp-law.com                                        Attorneys for Plaintiffs and the Class

Attorneys for Plaintiffs and the Class


                                                         1
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 2 of 27



                     SECOND AMENDED COMPLAINT – CLASS ACTION

                                         INTRODUCTION

1. This case concerns the Pennsylvania Department of Health (PA DOH) policy and practice of
    denying appropriate safeguards and care to nursing home residents (Long Term Care Facility
    residents) in the Commonwealth of Pennsylvania, in violation of the Rehabilitation Act, 29
    U.S.C. § 794, the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12134, 42 U.S.C. §§
    12181, et seq.; the Patient Protection and Affordable Care Act (ACA), 42 U.S.C. § 18116; 45
    C.F.R. §§ 92.101(a), 92.101(b)(2)(i); and federal and state regulations concerning inspections and
    investigations of Long-Term Care Facilities (LTCFs), including the Social Security Act, 42
    U.S.C. § 301, et seq., and its implementing regulations, 42 C.F.R. 483.1 et seq.; the Civil Rights
    Act, 42 U.S.C. § 1983 as it applies to the Federal Nursing Home Reform Amendments (FNRA),
    42 U.S.C. § 1396r et seq.; and the Pennsylvania Disease Prevention and Control Law, 35 P.S.
    §521.1 et seq.

2. This case also concerns violations of the substantive due process protections of the 14th
    Amendment to the U.S. Constitution. Specifically, the LTCF residents have been deprived of
    their liberty and dignity rights as a direct result of the failure of the policies of the Pennsylvania
    Department of Health.

3. This case also concerns biomedical research without authorization or consent. These claims are
    based on the Nuremburg Code and Declaration of Helsinki. These lay out the minimum conduct
    required governing biomedical research on human beings, and also raise 14th Amendment claims
    with regard to substantive due process.

                             FACTS APPLICABLE TO ALL COUNTS

4. All prior paragraphs are hereby incorporated by reference as thought each were fully set forth at
    length herein.

5. The PA DOH is tasked with ensuring the safety and health of all Pennsylvania citizens including
    the residents of Long-Term Care Facilities (LTCFs) and enforcing proper facility operation and
    conduct. Moreover, specifically with regard to COVID-19, the Governor has charged the
    Department of Health with the responsibility “to conduct public health and medical coordination
    for COVID-19 throughout the Commonwealth.” See Exhibit A.



                                                   2
          Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 3 of 27



    6. The PA DOH receives federal funds from many sources, including funding from the Federal
        Emergency Management Agency (FEMA) for the specific purpose of fighting SARS-CoV2.

    7. The PA DOH is required to inspect LTCFs to ensure the safety and health of the residents
        pursuant to the Code of Federal Regulations under the Social Security Act.

    8. Residents of LTCFs are disabled as defined by the Rehabilitation Act.

    9. These inspections have come nearly to a halt, thereby putting all LTCF residents at risk of
        infectious disease transmission. Specifically, these residents are at high risk for contracting
        SARS-COV-2 (the virus that causes COVID-19) which is becoming pervasive within the
        community-at-large, and which is easily transmissible from close contact (respiratory droplets)
        and from surfaces (fomites).

    10. The failure of the PA DOH to conduct inspections has also resulted in the apparent biomedical
        experimentation on residents under the guise of clinical trials. It is unlikely that such egregious
        conduct could have occurred had inspections not been halted.

    11. Residents of LTCFs are the most medically fragile and high-risk members of our society. The
        decision to stop inspections of LTCFs was made arbitrarily and without consideration for the
        health, safety, and welfare of the residents.

    12. By severely limiting the number of facility inspections the PA DOH has caused a direct, present,
        and credible threat to the health and wellbeing of the LTCF residents; and has caused death and
        injury.

    13. The current public health emergency 1 presents discrete and specific dangers to high risk groups.
        The disabled are at high risk individually. Disabled individuals residing in LTCFs are at higher
        risk because of their disabilities and their close proximity to others.

    14. The Pennsylvania Disease Prevention and Control Law gives the PA DOH through the Secretary
        of Health, and local boards of health, responsibility to safeguard the health and wellbeing of the
        citizens of the Commonwealth of Pennsylvania and requires the PA DOH to take action to


1
  Governor Wolf issued an Emergency Order effective March 16, 2020 (Ex A) which requires Pennsylvania
residents to stay at home unless they are essential workers. A subsequent guidance from the U.S. Health and Human
Services Department (Ex B) on March 13, 202 directed facilities to self-evaluate for infection control purposes. A
second guidance issued on March 23, 2020 directed state departments of health to prioritize only certain types of
inspections. (Ex C).

                                                        3
         Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 4 of 27



       mitigate the spread of disease. This action cannot be taken in a manner which harms certain
       sectors of the state’s citizens. When the Secretary fails to act, anyone may move to enforce the
       law. 35 P.S. § 521 et seq.

    15. Residents of LTCFs cannot adequately distance themselves from others, thereby placing them at
       high risk for community infection. Moreover, staff are not properly equipped with Personal
       Protective Equipment (PPE) sufficient to prevent infection and cross contamination; and testing is
       not taking place to identify residents and staff who may be ill and able to transmit SARS-COV-2.
       This is in contrast to the type of infection control and testing available to those who reside outside
       of LTCFs. This is especially significant because residents of LTCFs cannot simply leave to obtain
       a test. They are at the mercy of the facilities in which they reside which are, in turn, at the mercy
       of the DOH and its policies.

    16. The control of infection spread outside LTCFs is also wielded by the PA DOH and all
       management direction comes from the Pennsylvania Secretary of Health, Dr. Rachel Levine and
       her staff. The application of this authority is disparate and places the LTCF disabled in a higher
       risk category solely because of their disability.

    17. The Pennsylvania Department of Health has a history of segregating the disabled from the non-
       disabled when considering who is to be protected and receive appropriate care and treatment
       during the current public health emergency. PA DOH issued Interim Guidelines on March 22,
       2020 which applied as follows:

                “When a situation is statewide: These triage guidelines apply to all healthcare
       professionals, clinics, and facilities in the Commonwealth of Pennsylvania. The guidelines apply
       to all patients.” 2

           Only after a complaint was lodged with the Office of Civil Rights of the Department of
       Health and Human Services, were these guidelines revised. The intent of the Guidelines was to
       keep the disabled from using resources which could be allocated to the non-disabled, thereby
       causing them harm. This was a blatant attempt to create policy which stated that the lives of the


2
 A copy of the Interim Guidelines can be found here:
https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/COVID-
19%20Interim%20Crisis%20Standards%20of%20Care.pdf (Version 2, accessed 4/27/20);
https://int.nyt.com/data/documenthelper/6850-pennsylvania-triage-
guidelines/02cb4c58460e57ea9f05/optimized/full.pdf (Version 1, accessed 4/27/20)

                                                     4
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 5 of 27



   disabled are not as valuable as the lives of those who are not disabled. This is the essence of
   discrimination solely on the basis of disability.

18. Moreover, the PA DOH had knowledge that at least one LTCF was experimenting on its residents
   with unproven, unauthorized medication in an attempt to see if it prevented them from
   contracting COVID-19. The PA DOH failed to take action.

19. PA DOH had knowledge of poor conditions at many LTCFs and failed to take any substantive
   action that would have addressed or improved these conditions, including the failure to physically
   inspect and assist these facilities with infection control, staffing, testing, contact tracing, isolation,
   and modifications to prevent further spread of disease.

20. Moreover, the PA DOH had a plan in mid-March 2020 to protect LTCF patients using quick
   response teams of medical professionals who were to have responded to nursing homes as soon as
   just a few positive cases were confirmed. They were to have shown up within hours of a call for
   help. But the entire plan and process was shelved without explanation. Now, the PA DOH is
   apparently only assisting LTCFs “virtually”. See, Exhibit “G”, Pattani, A., Moss R. “Pa had an
   early plan to protect nursing home residents from coronavirus, but never fully implemented it.”
   Philadelphia Inquirer. May 9, 2020 (accessed 0745 a.m.).

21. The Quick Response Team Process was to have operated through the state’s Regional Healthcare
   Coalitions. The Response Teams would be activated from the Healthcare Branch of the DOH, and
   arrive at the facility in need within six hours, and immediately conduct an assessment on-site.
   They would provide any necessary training to staff and assist with contact tracing. A copy of
   version four of the Quick Response Team Process document is attached hereto as Exhibit I.

22. The PA DOH never implemented the Quick Response Team Process Plan. No reason for this
   decision has been publicly provided.

23. By mid-March 2020, the DOH was aware that COVID-19 was going to have a devastating effect
   on LTCF residents. This is evidenced by their preparation of a Quick Response Plan to address
   infections in these facilities in the earliest stages, and their stated intent to conduct contact tracing
   and provide other assistance for the protection of the residents.

24. Most residents in the Commonwealth’s LTCFs have not been tested for COVID-19. Some
   facilities that have positive cases are treating all of the residents as if they were positive. Many


                                                   5
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 6 of 27



    facilities do not have the capacity to cohort or segregate their residents thereby separating the
    positive from the negative patients.

25. The DOH had no published guidance for LTCFs with regard to testing, tracing and isolation until
    May 12, 2020. The Guidance issued on March 18, 2020 did not address testing, provided no
    information on how testing could be obtained, has no information with regard to mitigation of
    disease among residents or staff, except to state that no visitors should be permitted. See,
    collectively, Exhibit J. These exhibits, especially the Health Alert Notice (“HAN”) from May 12,
    2020, show that the DOH was not supplying tests, was not helping to organize testing, and was
    not actually mandating testing, but only suggesting it – and only if the facility could find enough
    tests to do it.

26. While testing centers were set up at varying locations within the state, there was no testing or
    insufficient testing being conducted within LTCFs or on their staff.

27. The DOH went from apparent concern for the brewing tsunami of infections in LTCFs when it
    created its March 2020 Quick Response Team Plan to not recommending universal testing until
    May 12th. Had DOH implemented its Quick Response Team Plan in mid-March, a significant
    number of deaths could have been prevented.

28. In fact, as late as April 3, 2020 (and without modification until the HAN issued May 12, 2020)
    DOH specifically instructed LTCFs not to test asymptomatic staff or residents without specific
    authorization from DOH. (See Exhibit “K”). At the time, DOH knew or should have known that
    the asymptomatic spread was a real danger, especially in enclosed settings. See Exhibit “O”.




29. The application of DOH policies, and the lack of policies in some areas, created a hybrid category
    of citizens who were essentially detained against their will and their health and well-being left to
    the luck of the draw relative to each facility’s ability to acquire its own PPE, test kits, and
    expertise.




                                                   6
      Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 7 of 27



30. There exists a continuing failure to establish, implement, and/or enforce appropriate training,
    testing, tracing, isolating or any other aspect of virus mitigation on the part of the DOH and the
    Secretary. This rises to the level of deliberate indifference, especially given the Quick Response
    Plan that was never implemented. This shows a depth of knowledge of the problem and how bad
    it could get without intervention. Yet, there was no intervention. There was a continuing
    adherence to an approach that they knew or should have known would fail to prevent infection
    and injury among the residents.

31. The action that the DOH failed to take (the Quick Response Team Plan) and the inaction that
    replaced that plan are, for purposes of the Plaintiffs’ claims, a result of a “policy” which was not
    articulated but federal law and the residents’ liberty and due process rights were violated
    nonetheless.

32. As a result, under color of state law, the defendants deprived the LTCF residents of their liberty
    and due process rights.

33. LTCFs in Pennsylvania have been asking for help from the PA DOH for many weeks yet have
    received very little in response to their pleas. See, collectively, articles attached as Exhibit “H”.

34. The Commonwealth of Pennsylvania and its Department of Health have a non-delegable duty to
    protect the wellbeing, health, and safety of its citizens and has a parens patriae duty to undertake
    and sustain this protection.

35. The DOH’s policies with regard to the treatment, oversight, testing, isolation and care of LTCF
    residents, left out the residents of LTCFs which was discriminatory. DOH’s policies denied
    Plaintiffs the opportunity to participate in and benefit from publicly funded public health
    initiatives, the same initiatives that are available to the general public (e.g. ability to be tested the
    ability to be segregated from those who are infectious, the ability to leave to protect themselves).
    LTCF residents are isolated, unable to leave to avoid infection. Without universal testing, their
    isolation with potential carriers of disease is not only a violation of their rights, but a public health
    failure.

36. The key to mitigating this kind of novel virus is testing, tracing, and rapid response. In a
    congregate setting, the failure to do these significantly increases the risk of disease spread.

37. The Commonwealth has the funds for this testing to be done and can provide those funds to DOH
    if needed. See Exhibit “M”. Despite the availability of the money for this necessary testing

                                                    7
          Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 8 of 27



        (which will result in action that serves to protect the facility residents), the state will not
        coordinate, fund, or take responsibility for this critical aspect of care. See Exhibit “N”.

    38. To be clear, the R0 of SARS-CoV2 is between 2 and 3. This means that every infected person will
        infect two to three others, and so on. This is exponential spread. Without testing everyone, the
        asymptomatic spreaders will not be identified, and the loop will never be closed.

    39. If immediate steps are taken to test, trace, and isolate, the R0 can be brought under 1 which will
        slow the virus down while a vaccine is tested and a vaccination program can commence. The time
        to prevent the now more than 5,000 deaths has passed. But, the remaining population of these
        facilities still has a chance to be spared if steps are taken now. Time is of the essence.

    40. Because of the number of infections and deaths currently in LTCFs in Pennsylvania 3, the
        situation is emergent and there is imminent risk of injury and death to every facility resident
        which remains ongoing. Therefore, Plaintiffs, on behalf of persons residing within LTCFs in the
        Commonwealth of Pennsylvania, seek a preliminary injunction requiring Defendants to
        immediately take steps to:

             a. Coordinate and oversee the testing, contact tracing, isolation, resident monitoring,
                  cohorting and/or quarantine of a residents and staff;

             b. Contract directly with labs for testing with results reported directly to each facility and
                  the PA DOH;

             c. Continue to provide testing, contact tracing, isolation, etc. of all staff on a weekly basis;
                  and on all new transfers or admits before admission to the facility;

             d. Provide residents with appropriate PPE which may be as simple as cloth masks;

             e. Appoint and direct appropriate and qualified personnel to assist facilities in person with
                  the care of residents, including train-the-trainer programs;

             f.   Maintain records subject to inspection by appropriate authorities, including the Court or
                  appointed Master;



3
  As of midnight on May 30, 2020, the following data is reported by the PA DOH: 71,926 cases statewide with
5,555 deaths; 15,486 cases in LTCF residents with 3,540 deaths of LTCF residents. This constitutes nearly 64% of
the total deaths in the state on this date. See Exhibit “L”.

                                                        8
      Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 9 of 27



41. Plaintiffs therefore bring this action on behalf of all class members to ensure that they are not
    subject to ongoing and incipient harm as a result of the failure of the PA DOH to enforce
    regulations for the health, safety and wellbeing of the class members.

42. Plaintiffs further seek additional relief, outside the confines of a preliminary injunction, as
    follows:

        a. Accommodate all class members by uniformly enforcing infection control and other
            regulations in each and every LTCF in the Commonwealth, to include ongoing testing of
            new residents and staff on a regular basis;

        b. Implement a long-term plan for the control, mitigation, and treatment of COVID-19
            within LTCFs;

        c. Amend the requirements of LTCF emergency preparedness plans to include protocols for
            novel viruses as identified by CDC, and/or the World Health Organization;

        d. Provide ongoing training for all LTCF staff (which can be accomplished via a train-the-
            trainer program);

        e. Create a long-term framework for the continued monitoring of residents and staff in
            LTCFs for COVID-19, which includes reporting of surveillance, cases, and exposures
            directly through the DOH web portal by each facility on a regular basis.

43. In support of Plaintiffs’ claims, Plaintiffs have obtained expert guidance and opinion.
        a. The Declaration of Kenneth Williams, M.D. is attached hereto as Exhibit “P”. Dr.
            Williams is an emergency physician, and director of emergency medical services,
            program director of the EMS fellowship and professor of medicine at the Warren Alpert
            School of Medicine at Brown University. His CV is attached to his Declaration.
        b. The Declaration of Larry Brilliant, M.D. is attached hereto as Exhibit “Q”. Dr. Brilliant is
            a physician and consultant in public health, epidemiology and pandemic. He was on the
            World Health Organization team that eradicated smallpox and he worked on the polio
            eradication program in India. His vast experience now assists organizations to mount
            effective responses to the COVID-19 pandemic. His CV is attached to his Declaration.
        c. The Declaration of D. Holmes Morton, M.D. is attached hereto as Exhibit “R”. Dr.
            Morton is a physician and consultant in pediatrics, genetics, epidemiology and


                                                  9
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 10 of 27



            community/public health. His experience tracing the causes of disease in insular
            communities is well known. His CV is attached to his Declaration.
        d. The Declaration of Edwin Naylor, Ph.D. is attached hereto as Exhibit “S”. Dr. Naylor is a
            scientist, teacher, and consultant in genetics, epidemiology and public health. He is a
            laboratory director and has the capacity to test every LTCF resident in Pennsylvania.

                                             PARTIES

44. Plaintiff is Jodi Gill. She is authorized to take this action on behalf of her father, Glenn Oscar
    Gill, age 81, who is a resident of Brighton Rehabilitation and Wellness Center in Beaver,
    Pennsylvania. Mr. Gill suffers from disabilities within the meaning of the Rehabilitation Act,
    including advanced dementia and cardiovascular disease. Mr. Gill has been a resident at Brighton
    since September 25, 2019. She is a class representative.

45. In early April, Brighton announced that it would treat all of its residents as presumptively
    positive. On April 10th, Ms. Gill was called by a nurse at the facility and convinced to sign a
    “consent” for an experimental drug study she was told was to find out whether the drug
    combination of hydroxychloroquine and zinc would prevent infection with COVID-19. The full
    document is attached as Exhibit “D” and is as follows:




                                                  10
Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 11 of 27




                              11
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 12 of 27



46. There is no evidence that this “study” was approved by an Institutional Review Board, or that a
    Data Safety Monitoring Board was engaged, or that any kind of actual informed consent was
    sought or given. In fact, Ms. Gill was coerced to sign the form because she was told that it would
    help her father and by not signing it, she would not be helping him. She was told that there were
    hundreds of people who had to be called about the “study” and that she needed to hurry up and
    make up her mind. Emails between Ms. Gill and the facility as well as the Director of Skilled
    Nursing Facilities for the Commonwealth of Pennsylvania are attached hereto as Exhibit “E”.

47. Mr. Gill has been exposed to SARS-COV-2. Since the filing of the first amended complaint, he
    has tested positive for COVID-19. It is unknown if he has suffered physical injury as a result of
    the unapproved biomedical research study that was conducted on him and hundreds of others in
    the Brighton facility.

48. The other residents at Brighton as well as at other LTCFs are at immediate risk of contracting
    COVID-19 and are clearly at immediate risk of being experimented upon. These individuals
    represent the most fragile in our society and deserve protection, not exploitation

49. Plaintiff is Greg Hubert. He is authorized to take this action on behalf of his grandmother, Netha
    Knight, age 96, who is a resident of York Rehabilitation and Nursing Center in Philadelphia,
    Pennsylvania. Ms. Knight suffers from disabilities within the meaning of the Rehabilitation Act,
    including dementia, hypertension, diabetes and ambulation difficulties. Ms. Knight has been a
    resident at York for four years. She is a class representative.

50. York Rehabilitation and Nursing Center has COVID-19 -positive patients. Upon information and
    belief, Ms. Knight was recently moved from her room on the second floor which she shared with
    two other residents, to the first floor (to a room also with two other residents) which is known to
    be the COVID-19 -positive floor. At the time she was moved, her family believed she was
    COVID-19 -negative. Ms. Knight was apparently tested for COVID-19 but the results have not
    been provided.

51. These named plaintiffs are only two of the more than 75,000 nursing home residents in
    Pennsylvania. The situations and conditions of their loved ones are not unique. See, Exhibit “F”,
    Declaration of George Emerson (complaints to PA DOH concerning conditions and infection at
    Brighton were met with no response).




                                                 12
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 13 of 27



52. Defendant is the Pennsylvania Department of Health which is the department responsible for the
    inspection of LTCFs and enforcement of the infection control and other regulations applicable to
    them, as well as the enforcement of applicable public health statutes and regulations. PA DOH is
    responsible for safeguarding the health of the citizens of the Commonwealth, especially during
    times of public health emergency.

53. Defendant is Rachel Levine, M.D., in her official capacity as Secretary of Health of the
    Commonwealth of Pennsylvania.

                                          JURISDICTION

54. All previous paragraphs are hereby incorporated by reference as though each were fully set forth
    herein.

55. This is an action for declaratory and injunctive relief to enforce the Plaintiffs’ rights as aforesaid.
    This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331 and
    §§1343(a)(3) and (4) This action arises under Section 504 of the Rehabilitation Act of 1973, 29
    U.S.C. § 794, et seq.; the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12134, 42 U.S.C.
    §§ 12181, et seq.; the Patient Protection and Affordable Care Act (ACA), 42 U.S.C. § 18116; 45
    C.F.R. §§ 92.101(a), 92.101(b)(2)(i); the Social Security Act, 42 U.S.C. § 301, et seq., and its
    implementing regulations, 42 C.F.R. § 483.1 et seq.; the Civil Rights Act, 42 U.S.C. § 1983 as it
    applies to the Federal Nursing Home Reform Amendments (FNRA), 42 U.S.C. § 1396r et seq.;
    and the Pennsylvania Disease Prevention and Control Law, 35 P.S. § 521.1 et seq.

56. This action also arises under the 14th Amendment to the U.S. Constitution relative to claims for
    violation of substantive due process rights of each class member.

57. This Court has supplemental jurisdiction under 28 U.S.C. 1367 over Plaintiffs’ claims under the
    Pennsylvania state and local laws and regulations prohibiting disability discrimination; the public
    health laws and regulations, and the laws and regulations regarding LTCF inspection, safety, and
    control.

58. Venue properly lies in this district pursuant to 28 U.S.C. § 1391(b).




                                                  13
         Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 14 of 27



                                    CLASS ACTION ALLEGATIONS

    59. All prior paragraphs are hereby incorporated by reference as though each were fully set forth
        herein.

    60. Plaintiffs bring this action pursuant to Rule 23(a) and Rule 23(b)(2) of the Federal Rules of Civil
        Procedure on their own behalf and on behalf of all others similarly situated.

    61. Plaintiffs’ class consists of all individuals in Pennsylvania who are residents of Long-Term Care
        Facilities (LTCFs) all of whom are disabled within the meaning of the Rehabilitation Act, for the
        reasons as aforesaid.

    62. The class is so numerous that joinder of all members is impracticable. 4

    63. Upon information and belief, based on the number of LTCF residents and the number of LTCFs
        in Pennsylvania, and the highly infectious nature of SARS-COV-2, that every LTCF resident is at
        incipient risk for infection with SARS-COV-2, and subsequent community transmission to others.
        These residents are also at immediate risk for exploitation via unauthorized biomedical research.

    64. The laws and regulations which address the nature of this action and that form the basis of this
        complaint are common to all members of the class. The relief sought will apply to all of them.

    65. Questions of law common to the members of the class include whether defendants violated the
        Rehabilitation Act, the Americans with Disabilities Act, the Social Security Act, the Patient
        Protection and Affordable Care Act, the Pennsylvania statutes and regulations relative to the
        public health and infection control, and other regulations relative to LTCFs, and common law
        duties, by failing to conduct activities and inspections as aforesaid, and to ensure that the disabled
        are afforded the same protections as the rest of the public.

    66. The claims of the Plaintiffs are typical of the claims of the entire class. Defendant’s violation of
        the laws as alleged herein has deprived Plaintiffs and members of the class to be deprived of the
        safety and wellbeing afforded to the rest of the public by the PA DOH. Therefore, all class


4
  There are nearly 76,000 nursing home residents in Pennsylvania according to the 2018-2019 data from the State
which is the most recent census available.
(https://www.health.pa.gov/topics/HealthStatistics/HealthFacilities/NursingHomeReports/Pages/nursing-home-
reports.aspx Accessed 5/3/2020).



                                                       14
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 15 of 27



    members will suffer the same or similar injuries for the purposes of the injunctive and declaratory
    relief sought.

67. The named plaintiffs are capable of fairly and adequately representing the class and protecting
    interests. Counsel for the Plaintiffs are attorneys with substantial class action litigation experience
    as well as substantial experience in litigating on behalf of plaintiffs with disabilities. Counsel are
    aware of no conflicts among members of the proposed plaintiff class.

68. The prosecution of separate actions by individual members of the class would create a risk of
    inconsistent and varying adjudications that would establish incompatible standards of conduct for
    the defendant.

69. The prosecution of separate actions by individual members of the class would also create a risk of
    adjudications with respect to individual members which would, as a practical matter, substantially
    impair the ability of other members to protect their interests.

70. Defendants have acted or refused to act on grounds generally applicable to the class, making
    appropriate injunctive and declaratory relief with respect to the class as a whole.

                                 STATUTORY FRAMEWORK

71. All prior paragraphs are hereby incorporated by reference as though each were fully set forth
    herein.

72. Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 prohibits federally funded programs or
    activities from excluding, denying benefits to, or discriminating against, an “otherwise qualified
    individual with a disability in the United States. . . solely by reason of her or his disability.”

73. Title II of the ADA prohibits public entities (such as state and local governments) from excluding
    people with disabilities from their programs, services, or activities, denying them the benefits of
    those services, programs, or activities, or otherwise subjecting them to discrimination. 42 U.S.C.
    §§ 12131-12134.

74. Title III of the ADA imposes almost identical prohibitions on public accommodations, which
    includes hospitals and other health care providers. 42 U.S.C. §§ 12181(7)(F),
    12182. Specifically, Title III bars health care providers from excluding people with disabilities
    from the full and equal enjoyment of their services and facilities. 42 U.S.C. §


                                                  15
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 16 of 27



    12182(a). Congress construed this non-discrimination mandate broadly to bar, inter alia: use of
    eligibility criteria that screen out or tend to screen out people with disabilities; failure to make
    reasonable modifications to policies, practices, and procedures necessary to avoid discrimination;
    and aiding or perpetuating discrimination by others. 42 U.S.C. §§ 12182(b)(1)(D)(ii),
    12182(b)(2)(i)-(ii); accord 28 C.F.R. §§ 36.204, 36.301, 36.302.

75. The breadth of Section 504’s prohibition on disability discrimination is co-extensive with that of
    the ADA.

76. Section 1557 of the ACA provides that no health program or activity that receives federal funds
    may exclude from participation, deny the benefits of their programs, services or activities, or
    otherwise discriminate against a person protected by Section 504 of the Rehabilitation Act, 42
    U.S.C. § 18116; 45 C.F.R. §§ 92.101(a), 92.101(b)(2)(i). This includes an obligation to make
    reasonable modifications in policies, practices, and procedures necessary to avoid discrimination.
    45 C.F.R. § 92.205

77. The Social Security Act, 42 U.S.C. 301 et seq is enforced relative to LTCFs via the Code of
    Federal Regulations, specifically 42 C.F.R. 483.1 et seq, which govern oversight and
    requirements for the operation of LTCFs and the enforcement of those operations and the safety,
    health, and welfare of LTCF residents. DOH is obligated to follow the rules from CMS
    concerning inspection and infection control in LTCFs as part of its mandate.

78. The Pennsylvania Department of Health accepts money from the federal department of Health
    and Human Services as well as the Federal Emergency Management Agency (FEMA)
    specifically with regard to the emergency caused by SARS-CoV2. As such, the DOH and
    Secretary Levine are obligated to follow and abide by the Rehabilitation Act, the ADA, ACA,
    Social Security Act, Federal Nursing Home Reform Amendments, Civil Rights Act, and all of
    their implementing regulations.

79. The Pennsylvania Department of Health has established rules, guidelines and Health Alert
    Notices (collectively referred to as policies) which dictate the treatment and protection of LTCF
    residents. The residents of LTCFs are subject to the Governor’s emergency declaration and
    therefore to the rules set by the DOH and Secretary Levine, which dictate their daily lives.

80. The Rehabilitation Act’s implementing regulations further provide that “[a] [federal funds]
    recipient shall make reasonable accommodation to the known physical or mental limitations of an


                                                  16
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 17 of 27



    otherwise qualified handicapped applicant. . . unless the recipient can demonstrate that the
    accommodation would impose and undue hardship on the operation of its program.” 28 C.F.R.
    41.53.

81. An entity’s failure to provide a reasonable accommodation to a disabled individual that the
    individual needs in order to enjoy meaningful access to the entity’s benefits and/or services
    constitutes discrimination under the Rehabilitation Act.

82. A disability includes “a physical or mental impairment that substantially limits one or more major
    life activities of [an] individual[.]” See 29 U.S.C. § 705(20(B) (citing 42 U.S.C. § 12102(1)).

83. A major life activity includes, but is not limited to the ability to ambulate, eat independently,
    [multiple citations] 29 U.S.C. § 705(20)(B) (citing 42 U.S.C. § 12102(2)).

84. Included in the Rehabilitation Act’s definition of “program or activity” are “all of the operation of
    . . . an entire corporation. . . or other private organization . . . which is principally engaged in the
    business of providing. . . health care. . . “ 29 U.S.C. § 794(b)(3)(A)(ii). Any entity receiving
    federal financial assistance is subject to the Act. 29 U.S.C. § 794(a). All of the operations of the
    department, agency…or other instrumentality, any part of which is extended federal financial
    assistance” is subject to the Act. 29 U.S.C. § 794(b)(1)(A) and (B).

85. The Federal Nursing Home Reform Amendments (FNRA), 42 U.S.C. § 1395i-3 et seq., and
    §1396r et seq. create rights which inure to the individual nursing home resident. The Plaintiff
    seeks redress of the violations of these rights through 42 U.S.C. § 1983. These rights include:

        a.   A safe and infection-controlled environment;

        b. Prevention of the development of disease;

        c. The right to have a safe environment free from discrimination;

        d. The right to have all violations of the residents’ rights investigated by the State which is
             obligated to provide oversight and assurance that the needs and rights of the residents are
             being met and respected; and to require the conditions are such that the residents’ health
             and welfare are protected;

        e. The right to have immediate steps taken by the State for deficiencies and risks to the
             residents’ health and safety.

                                                  17
     Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 18 of 27




86. The Pennsylvania Disease Prevention and Control Law(“DPCL”) gives the PA DOH through the
    Secretary of Health, and local boards of health, responsibility to safeguard the health and
    wellbeing of the citizens of the Commonwealth of Pennsylvania and requires the PA DOH to take
    action to mitigate the spread of disease. When the Secretary fails to act, anyone may move to
    enforce the law. 35 P.S. § 521 et seq. The main purpose of the DPCL is to institute a system of
    mandatory reporting, examination, diagnosis, and treatment of communicable diseases. A public
    health system depends on public oversight and accountability.

87. Federal regulations require that a skilled nursing facility must establish and maintain an infection
    prevention and control program designed to provide a safe, sanitary and comfortable environment
    and to help prevent the development and transmission of communicable diseases and infection.
    42 C.F.R. § 483.80. The regulations also require that the facility’s infection control program must
    include minimum elements which include a system for preventing, identifying, reporting,
    investigating, and controlling infections and communicable diseases for all residents, staff,
    volunteers, visitors, and other individuals providing services under a contractual arrangement, and
    that they must follow national standards. 42 C.F.R. §§ 483.80(a) and (a)(1).

88. A skilled nursing facility is required to operate and provide services in compliance with all
    applicable federal, state, and local laws and regulations, and within accepted professional
    standards and principles which apply to professionals providing services in such a facility. 42
    U.S.C. § 1395i-3, et seq.

89. Moreover, a state must maintain procedures and adequate staff to investigate complaints of
    violations and to monitor on-site on a regular basis a facility’s compliance with the requirements
    of applicable federal rules and regulations. 42 U.S.C. 1395i-3, et eq.

90. Defendant is principally engaged in the provision and oversight of health care services; policy
    enactment, enforcement, oversight and coordination.

   FRAMEWORK OF THE NUREMBURG CODE & DECLARATION OF HELSINKI

91. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
    length herein.




                                                 18
          Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 19 of 27



      92. The Nuremberg Code and the Declaration of Helsinki are the minimum international standards of
          conduct governing biomedical research on human subjects; they are in essence world statutes to
          which the citizens of all nations are subject.

      93. The Nuremberg Code, drafted in response to the horrors of Nazi experimentation on human
          subjects, set forth basic principles "to satisfy moral ethical and legal concepts."

      94. The Nuremberg Code provides in pertinent part:

                  The voluntary consent of the human subject is absolutely essential. . . . . . before the
          acceptance of an affirmative decision by the experimental subject there should be made known to
          him the nature, duration, and purpose of the experiment; the method and means by which it is to
          be conducted; all inconveniences and hazards reasonably to be expected; and the effects upon his
          health or person which may possibly come from his participation in the experiment.
...
                  The experiment should be designed and based on the results of animal experimentation
          and a knowledge of the natural history of the disease or other problem understudy that the
          anticipated results will justify the performance of the experiment.
...
                 The degree of risk to be taken should never exceed that determined by the humanitarian
          importance of the problem to be solved by the experiment.
...
                 Proper preparations should be made and adequate facilities provided to protect the
          experimental subject against even remote possibilities of injury, disability, or death.
...
          The experiment should be conducted only by scientifically qualified persons.

      95. The World Health Organization established the Declaration of Helsinki to further the goals of the
          Nuremberg Code and to set the minimum acceptable standards in all nations in which human
          clinical trials are conducted.

          These include:

                   Biomedical research involving human subjects must conform to generally accepted
          scientific principles and should be based on adequately performed laboratory and animal
          experimentation and on a thorough knowledge of the scientific literature.
...
          The design and performance of each experimental procedure involving human subjects should be
          clearly formulated in an experimental protocol which should be transmitted to a specially
          appointed independent committee for consideration, comment and guidance.
...
                  Biomedical research involving human subjects should be conducted only by scientifically
          qualified persons and under the supervision of a clinically competent medical person..
...
                 Biomedical research involving human subjects cannot legitimately be carried out unless
          the importance of the objectives is in proportion to the inherent risk to the subject.



                                                       19
              Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 20 of 27



           Concern for the interests of the subject must always prevail over the interest of science and
           society.
...
           The right of the research subject to safeguard his or her integrity must always be respected.
...
                   Doctors should abstain from engaging in research projects involving human subjects
           unless they are satisfied that the hazards involved are believed to be predictable.
...
                   In any research on human beings, each potential subject must be adequately informed of
           the aims, methods, anticipated benefits and potential hazards of the study and the discomfort it
           may entail.
       96. The common law has recognized such standards as a source of the right of every human subject
           to be treated with dignity in the conduct of a clinical trial, and such is a right of all citizens under
           the Constitution of the United States and of the Commonwealth of Pennsylvania.

       97. Defendants' actions, as set forth above, fell below the minimum standards of conduct set forth
           under the Nuremberg Code and the Declaration of Helsinki and were a breach of the right of
           plaintiffs and the class to be treated with dignity.

       98. Defendants’ actions, as set forth above, violate the substantive due process rights under the 14th
           Amendment to the U.S. Constitution.


DEFENDANTS’ FAILURE TO COMPLY WITH THE ADA, REHABILITATION ACT, SOCIAL
        SECURITY ACT, ACA FNHRA, the CIVIL RIGHTS ACT (Sec. 1983) and the DISEASE
                                    PREVENTION AND CONTROL LAW

       99. All prior paragraphs are hereby incorporated by reference as though each were fully set forth
           herein.
       100.          The Pennsylvania Department of Health has a history of segregating the disabled from
           the non-disabled when considering who is to receive appropriate care and treatment during the
           current public health emergency. PA DOH issued Interim Guidelines on March 22, 2020 which
           applied as follows:

                     “When a situation is statewide: These triage guidelines apply to all healthcare
           professionals , clinics, and facilities in the Commonwealth of Pennsylvania . The guidelines apply
           to all patients.” 5




5
    See, URLs at footote 2.

                                                         20
       Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 21 of 27



         Only after a complaint was lodged with the Office of Civil Rights of the Department of
   Health and Human Services, were these guidelines revised, yet they still contain language tacitly
   directing the rationing of care at the expense of the disabled. The intent of the Guidelines was to
   keep the disabled from using resources which could be allocated to the non-disabled, thereby
   causing them harm. This is the essence of discrimination solely on the basis of disability.

101.         As aforesaid, Defendants have already excluded, denied services to, and discriminated
   against, the disabled residents of LTCFs in Pennsylvania in violation of the Rehabilitation Act.
   As a result, these individuals have been injured, died or are in danger of incipient injury and
   death, as aforesaid.

102.         Defendants knew or had reason to know of the disabilities of these individuals at the time
   the decision was made to fail to take warranted, required and appropriate action that would have
   safeguarded these individuals.

103.         Defendants knew or should have known that their failure to implement the proper plans
   to care for LTCF residents and protect them from the spread of SARS-CoV2 would have a
   terrible and devastating effect on these residents. At the time of the decision was made to shelve
   the Quick Response Team Plan, the entire world was aware that people in close proximity to one
   another would become ill once infection took hold. The lack of planning and implementation of
   plans from that point forward constitutes deliberate indifference to the health and well-being of
   LTCF residents. It has objectively caused them harm as attested by the infection and death rates
   within LTCFs.

104.         Defendant’s failure to conduct appropriate inspections, oversight and management of its
   duties with regard to LTCFs threatens Plaintiff’s class members with real, immediate, and
   substantial harm by impeding their ability to access the safeguards of the laws and regulations
   designed to protect them.

                                          COUNT ONE

                        Violation of 29 U.S.C. § 794 – Rehabilitation Act

105.         All prior paragraphs are hereby incorporated by reference as though each were fully set
   forth at length herein.




                                                21
       Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 22 of 27



106.        As a result of Defendant’s policy and practice of segregating Plaintiffs and their class
   members, and as a result of denying appropriate safeguards to the residents of LTCFs as
   aforesaid, Defendant has failed to care for its most fragile citizens and discriminated against them
   because of their disability. Defendant has excluded them from appropriate oversight, protection,
   care, safety, wellbeing, and all other protections afforded to the public, and those not confined to
   a LTCF.

107.        As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs
   and their class members have been harmed or are in danger of incipient harm as aforesaid.

                                         COUNT TWO

                       Violation of the Americans with Disabilities Act

108.        All prior paragraphs are hereby incorporated by reference as though each were fully set
   forth at length herein.

109.        As a result of Defendants’ policy and practice of segregating Plaintiffs and their class
   members, as aforesaid, and as a result of denying appropriate safeguards to the residents of
   LTCFs, Defendant has failed to care for its most fragile citizens and discriminated against them
   because of their disability. Defendant has excluded them from appropriate oversight, protection,
   care, safety, wellbeing, and all other protections afforded to the public, and those not confined to
   a LTCF.

110.        As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs
   and their class members have been harmed or are in danger of incipient harm as aforesaid.



                                        COUNT THREE

                             Violation of the Affordable Care Act

111.        All prior paragraphs are hereby incorporated by reference as though each were fully set
   forth at length herein.

112.        As a result of Defendant’s policy and practice of segregating Plaintiffs and their class
   members, and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant
   has failed to care for its most fragile citizens and discriminated against them because of their

                                                22
       Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 23 of 27



   disability. Defendant has excluded them from appropriate oversight, protection, care, safety,
   wellbeing, and all other protections afforded to the public, and those not confined to a LTCF.

113.        Moreover under the ACA, discrimination based on age is prohibited. The DOH policies
   showed a deliberate indifference to the fragility of the individuals in LTCFs as a result of not only
   disability but also age, for all of the reasons as aforesaid.

114.        As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs
   and their class members have been harmed or are in danger of incipient harm as aforesaid.

                                          COUNT FOUR

                               Violation of the Social Security Act

115.        All prior paragraphs are hereby incorporated by reference as though each were fully set
   forth at length herein.
116.        As a result of Defendant’s policy and practice of segregating Plaintiffs and their class
   members, and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant
   has failed to care for its most fragile citizens. Defendant has excluded them from appropriate
   oversight, protection, care, safety, wellbeing, and all other protections afforded to the public, and
   those not confined to a LTCF. Defendants are obligated to conduct appropriate inspections and
   enforcement under the SSA which responsibility they have abrogated to the detriment of the
   Plaintiffs and class members.

117.        As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs
   and their class members have been harmed or are in danger of incipient harm as aforesaid.



                                          COUNT FIVE

         Violation of the Federal Nursing Home Reform Amendments (1983 Action)

118.        All prior paragraphs are hereby incorporated by reference as though each were fully set
   forth at length herein.
119.        As a result of Defendants’ policy and practice of segregating Plaintiffs and their class
   members, and as a result of denying appropriate safeguards to the residents of LTCFs, Defendants
   have failed to care for its most fragile citizens. Defendant has excluded them from appropriate


                                                 23
       Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 24 of 27



   oversight, protection, care, safety, wellbeing, and all other protections afforded to the public, and
   those not confined to a LTCF. Defendants are obligated to conduct appropriate inspections and
   ensure proper and appropriate safeguards are in place, and that enforcement under the FNHRA
   which responsibility they have abrogated to the detriment of the Plaintiffs and class members.

120.        As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs
   and their class members have been harmed or are in danger of incipient harm as aforesaid.

                                          COUNT SIX

             Violation of the Pennsylvania Disease Prevention and Control Law

121.        All prior paragraphs are hereby incorporated by reference as though each were fully set
   forth at length herein.

122.        As a result of Defendant’s policy and practice of segregating Plaintiffs and their class
   members, and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant
   has failed to care for its most fragile citizens. Defendant has excluded them from appropriate
   oversight, protection, care, safety, wellbeing, and all other protections afforded to the public, and
   those not confined to a LTCF. Defendant is required under the DPCL to take all action required to
   prevent, identify, examine, diagnose ad cause to be treated every potential communicable disease
   within the Commonwealth. These policies must apply equally to all or a violation of the
   substantive due process right afforded by the 14th Amendment to the U.S. Constitution will result,
   as it has here.

123.        As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs
   and their class members have been harmed or are in danger of incipient harm as aforesaid.

                                        COUNT SEVEN

                     Violation of the 14th Amendment to the U.S. Constitution

124.        All prior paragraphs are hereby incorporated by reference as though each were fully set
   forth at length herein.
125.        As aforesaid, Defendants’ policies and the application of directives constitute a deliberate
   indifference to the rights of the LTCF residents. These individuals are unable to leave and were




                                                24
          Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 25 of 27



       never given the proper protection afforded to other Pennsylvanians by the DOH and the
       Secretary.
   126.          As a direct and proximate result of the Defendants’ actions and inactions as aforesaid,
       Plaintiffs and their class members have been harmed and will continue to be harmed unless steps
       are undertaken immediately to help them.



                                              COUNT EIGHT

Violations of the Nuremburg Code and Declaration of Helsinki Construed as violations of the right
           to Substantive Due Process under the 14th Amendment to the U.S. Constitution

   127.          All prior paragraphs are hereby incorporated by reference as though each were fully set
       forth at length herein.
   128.          The common law has recognized the standards of the Nuremburg Code and the
       Declaration of Helsinki as a source of the right of every human subject to be treated with dignity
       in the conduct of a clinical trial. These are constitutional rights of dignity under the federal and
       state constitutions.

   129.          Violations of these standards results in a substantive due process violation as aforesaid.

   130.          The Plaintiff and the class members were not afforded these basic rights and suffered as a
       result.

   131.          As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs
       and their class members have been harmed or are in danger of incipient harm as aforesaid.




                              DECLARATORY AND INJUNCTIVE RELIEF

   132.          All prior paragraphs are hereby incorporated by reference as though each were fully set
       forth at length herein.

   133.          Plaintiff respectfully requests that this Court:

            a. Assert jurisdiction over this matter;



                                                       25
       Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 26 of 27



         b. Issue a preliminary injunction and declaratory judgment in favor of Plaintiffs requiring
             that Defendants do the following:

                  i. Coordinate and oversee the testing, contact tracing, isolation, resident
                     monitoring, cohorting and/or quarantine of a residents and staff;

                 ii. Contract directly with labs for testing with results reported directly to each
                     facility and the PA DOH;

                iii. Continue to provide testing, contact tracing, isolation, etc. of all staff on a weekly
                     basis; and on all new transfers or admits before admission to the facility;

                iv. Provide residents with appropriate PPE which may be as simple as cloth masks;

                 v. Appoint and direct appropriate and qualified personnel to assist facilities in
                     person with the care of residents, including train-the-trainer programs;

         c. Maintain records subject to inspection by appropriate authorities, including the Court or
             appointed Master;

134.         As part of the larger scope of this action, the Plaintiffs respectfully request that this Court
   issue an order, directing that the Defendants do the following:
         a. Accommodate all class members by uniformly enforcing infection control and other
             regulations in each and every LTCF in the Commonwealth, to include ongoing testing of
             new residents and staff on a regular basis;

         b. Implement a long-term plan for the control, mitigation, and treatment of COVID-19
             within LTCFs;

         c. Amend the requirements of LTCF emergency preparedness plans to include protocols for
             novel viruses as identified by CDC, and/or the World Health Organization;

         d. Provide ongoing training for all LTCF staff (which can be accomplished via a train-the-
             trainer program);

         e. Create a long-term framework for the continued monitoring of residents and staff in
             LTCFs for COVID-19, which includes reporting of surveillance, cases, and exposures
             directly through the DOH web portal by each facility on a regular basis.

                                                  26
        Case 2:20-cv-02038-CFK Document 15 Filed 06/01/20 Page 27 of 27



           f.   Create, adopt, and implement plans to prevent medical experimentation on LTCF
                residents.
           g. Issue a permanent injunction which requires Defendant to follow the guidance of and
                report to a medical/public health monitor to ensure compliance with standards of care and
                oversight

           h. Award Plaintiffs the costs of this action including attorneys’ fees pursuant to statute;

           i.   Award such other relief as this Court deems just and appropriate

                                                Respectfully submitted,

                                                SHRAGER & SACHS

                                                BY: /s/ Theresa M. Blanco
                                                Robert L. Sachs, Jr., Esquire
                                                Theresa M. Blanco, Esquire
                                                Co-counsel for Plaintiffs

June 1, 2020




                                                   27
